ORDERED that the motion of Robin Goldstein for leave to appeal is granted; and it is further
ORDERED that the April 14, 1980 order of the Superior Court, Law Division, compelling said Robin Goldstein to produce certain documents for in camera inspection by the trial court, is hereby reversed without prejudice to the right of any defendant to make further application for such inspection upon the filing of the opinion of this Court in the within matter.
Justice SCHREIBER would modify the order of the trial court and, as modified, affirm.